—Habeas corpus proceeding in the nature of an application pursuant to CPL 530.45 to release the petitioner upon his own recognizance after his conviction in the Supreme Court, Queens County, upon a jury verdict, on November 6, 1997, of criminal possession of stolen property in the fifth degree. The trial court *442remanded the petitioner pending the imposition of sentence after the petitioner was unable to meet bail.
Adjudged that the petition is granted, without costs or disbursements, and the petitioner is released on his own recognizance; and it is further,
Ordered that respondent the Commissioner of the New York City Department of Correction is directed to immediately release the petitioner upon service upon him, or his representative, of a copy of this decision, order, and judgment.
The petitioner is entitled to the relief sought (see, Penal Law § 70.30 [3]). Copertino, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.